Title: From Benjamin Franklin to Joseph Galloway, 1 December 1767
From: Franklin, Benjamin
To: Galloway, Joseph


Dear Sir,
London, Dec. 1. 1767
I duly received your Favours of Augt. 22. and Sept. 20. and Oct. 8. and, within these few Days one of Feb. 14. recommending Mr. Morgan Edwards and his Affair of the Rhodeisland College, which I shall endeavour to promote deeming the Institution one of the most catholic and generous of the kind.
I believe I before acknowledg’d the Receipt of the Bills you sent me for £250 and £750 being the Assembly’s Allowance for two Years Salary; but I cannot too often acknowledge your kind Care in forwarding that Business, among the many of greater Importance that are continually upon your Hands.
I am inclined to think with you, that the small Sum you have issued to discharge the Publick Debts only, will not be materially affected in its Credit for want of the legal Tender, considering especially the extream Want of Money in the Province. You appear to me to point out the true Cause of the general Distress, viz. the late luxurious Mode of Living introduc’d by a too great Plenty of Cash. It is indeed amazing to consider that we had a Quantity sufficient before the War began, and that the War added immensely to that Quantity by the Sums spent among us by the Crown and the Paper struck and issued in the Province; and now in so few Years all the Money spent by the Crown is gone away, and has carried with it all the Gold and Silver we had before, leaving us bare and empty, and at the same time more in debt to England than ever we were! But I am inclin’d to think that the mere making more Money will not mend our Circumstances, if we do not return to that Industry and Frugality which were the fundamental Causes of our former Prosperity. I shall nevertheless do my utmost this Winter to obtain the Repeal of the Act restraining the Legal Tender, if our Friends the Merchants think it practicable, and will heartily engage in the Cause; and in truth they have full as much Interest in the Event as we have.
The present Ministry it is now thought are like to continue, at least ’till a new Parliament; so that our Apprehensions of a Change, and that Mr. Grenville would come in again, seem over for the present. He behaves as if a little out of his Head on the Article of America, which he brings into every Debate without Rhyme or Reason, when the Matter has not the least connection with it: Thus at the Beginning of this Session on the Debate upon the King’s Speech, he tired every body, even his Friends, with a long Harangue about and against America of which there was not a Word in the Speech. Last Friday he produc’d in the House a late Boston Gazette which he said deny’d the Legislative Authority of Great Britain, was treasonable, rebellious, &c. and mov’d it might be read, and that the House would take Cognizance of it; but it being mov’d on the other hand, that the Consideration of Mr. G.’s Motion should be postpon’d to that day Six Months, it was carried without a Division: And as it is known that this Parliament will expire before that time, it was equivalent to a total Rejection of the Motion. The D. of Bedford, too, it seems, mov’d in vain for a Consideration of this Paper in the House of Lords. These are favourable Symtoms of the present Disposition of Parliament towards America, which I hope no Conduct of the Americans will give just Cause of altering.
I laid your Letter, relating to the Boundary Line between the Colonies and the Indians, before Lord Shelbourne as soon as I receiv’d it, and the next Day had a long Conference with him upon it. He told me he did not recollect having ever had any Account from Sir William that such a Line had been agreed on between him and the Indians, but had order’d Search to be made in the Office. Mr. Macleane came in, and said he could find no Letter on the Subject. My Lord agreed to the Necessity of settling it, and wish’d me to go to Lord Clare and press him upon it. Your Letter was already gone to Lord Clare’s. I waited accordingly on that Nobleman, had a good deal of Discourse with him upon it, and left him well-disposed towards it, tho’ he intimated there would be a Difficulty about the Money to be paid to the Indians for the Lands to be purchas’d. Mr. Macleane has since found something that he thinks relates to it, in a Letter of Sir William’s; but on perusal, I find it does not.
Be so good as to present my best Respects to the House, and believe me, with sincerest Esteem and Regard, Dear Sir, Your affectionate Friend and most obedient Servant
B Franklin
Dec. 12. Since writing the above, I have received your Favours of Oct. 9, and 22. enclosing Bills for £500. I am much obliged to you and the House for your Care in supplying me. I only wish my Services were equivalent. I am very sensible of the Honour done me by the House, in their new now unanimous Appointment of me for their Agent. They will not, however, I am persuaded, take it amiss if I come home in the Spring, as the principal Business of the Year passes in the Winter.

There is now a Talk of new Changes again, when we tho’t all was settled for this Winter at least. It is impossible to say they will not take place. But if the present Ministry should continue, there would as you observe, be good Ground to hope, that by their Influence on the new Election while they are in place, so many of their Friends might be chosen as to render their Administration more stable and permanent than those that have gone before. Which is much to be wished, as they are really well disposed towards America, and as good a Set in every Respect as we can reasonably hope for.
I am glad of the Letter to Mr. Trecothick. It will have a good Effect: P.M. Just now I have received yours of Sept. 28 and Oct. 18. relating to Proprieties in New Jersey, which I cannot now but soon will answer.
BF
[In the margin]: I left the Committee’s Letter at Mr. Jackson’s Chambers for him, but have not seen him since. We shall write to the Committee per next Packet.

Joseph Galloway, Esqr